285 So. 2d 122 (1973)
In re Ronald Faires McCAY, alias,
v.
STATE.
Ex parte Ronald Faires McCay.
SC 560.
Supreme Court of Alabama.
November 8, 1973.
J. Louis Wilkinson, Birmingham, for petitioner.
No brief for the State.
BLOODWORTH, Justice.
Petition of Ronald Faires McCay for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in McCay, alias v. State, 51 Ala.App. , 285 So. 2d 117.
Writ denied.
HEFLIN, C. J., and COLEMAN, McCALL and JONES, JJ., concur.